Case 9:18-cv-80748-RKA Document 362 Entered on FLSD Docket 09/30/2019 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                             Case No. 18-cv-80748-ALTMAN/Reinhart

  DANIEL HALL,
  BURFORD CAPITAL LLC, and
  DUNDROD INVESTMENTS LTD.,

         Plaintiffs,

         v.

  HARRY SARGEANT, III,

        Defendant.
  ______________________________________/

      DEFENDANT’S RESPONSE TO THIS COURT’S ORDER REGARDING SEALING
         Defendant, Harry Sargeant, III, (“Defendant” or “HS3”), through undersigned counsel,
  hereby files this Response to the Court’s Order Regarding Sealing [ECF No. 356].
                                          INTRODUCTION
         The documents at issue under seal fall into three categories: (1) filings that should be
  immediately unsealed, (2) filings that should be refiled with appropriate redactions, and (3) filings
  that should be kept under seal. Each category is discussed in detail below with specific filing
  numbers identified.
                                             DISCUSSION
         1. Filings That Should Be Immediately Unsealed.
         This Court’s proceedings are public and Court filings are matters of public record. S.D.
  Fla. Local Rule 5.4(a). As noted in HS3’s earlier motions regarding sealing [ECF Nos. 326, 342],
  the Eleventh Circuit imposes a heavy burden to seal documents filed in connection with dispositive
  motions.1 Romero v. Drummond Co., Inc., 480 F.3d 1234, 1245 (11th Cir. 2007) (“‘The operations
  of the courts and the judicial conduct of judges are matters of utmost public concern’”) (quoting
  Landmark Commc’ns, Inc. v. Virginia, 435 U.S. 829, 839 (1978)). Material filed in connection
  with such motions is subject to the public’s right of access. Romero, 480 F.3d at 1245 (“‘material
  filed in connection with pretrial motions that require judicial resolution of the merits is subject to

  1
    Documents and other materials either satisfy this standard or they do not. The pendency of the
  letter request at [ECF No. 349] is therefore immaterial to the analysis.


                                                    1
Case 9:18-cv-80748-RKA Document 362 Entered on FLSD Docket 09/30/2019 Page 2 of 7



  the common-law right’”) (quoting Chicago Tribune v. Bridgestone/Firestone, 263 F.3d 1304, 1312
  (11th Cir. 2001)); Brown v. Advantage Eng’g, Inc., 960 F.2d 1013, 1016 (11th Cir. 1992) (“Once
  a matter is brought before a court for resolution, it is no longer solely the parties’ case, but also the
  public’s case.”). See also Union Oil Co. of Cal. v. Leavell, 220 F.3d 562, 568 (7th Cir. 2000)
  (“The political branches of government claim legitimacy by election, judges by reason. Any step
  that withdraws an element of the judicial process from public view makes the ensuing decision
  look more like fiat, which requires compelling justification.”).2 With limited exceptions, none of
  the material currently under seal can satisfy this rigorous standard.
          There are three sets of filings with exhibits filed under seal that are dispositive case filings:
  HS3’s motion for reconsideration [ECF Nos. 203, 249], HS3’s summary judgment filings [ECF
  Nos. 323, 340], and Plaintiffs’ summary judgment filings [ECF Nos. 324, 337]. The exhibits
  attached to these filings should be immediately unsealed, subject to the caveat below which can
  be addressed with appropriate redactions. Specifically, Plaintiffs have failed to show that any of
  these exhibits are the type of trade secrets or commercially sensitive information that would merit
  sealed treatment. These exhibits all simply evidence the relevant facts at issue at the heart of this
  dispute.3
          To determine whether a document to be sealed is a trade secret or commercially sensitive
  information, the Court looks to four factors, which are whether: (1) the party seeking sealed
  treatment has consistently treated the information as closely guarded secrets; (2) the information
  represents substantial value to the party seeking sealed treatment; (3) the information is valuable
  to the competitors of the party seeking sealed treatment; and (4) the party seeking sealed treatment
  derives its value by virtue of the effort of the creation and lack of dissemination of the information.



  2
    The Eleventh Circuit has not articulated an exact standard for sealing documents related to
  dispositive motions, but it is akin to a “compelling governmental interest for keeping the
  documents confidential.” MSP Recovery Claims, Series LLC v. ACE Am. Ins. Co., No. 17-23749,
  2017 WL 6622648, at *2 (S.D. Fla. Dec. 22, 2017).
  3
    Examples of filings currently sealed under Plaintiffs’ confidentiality designation are redacted
  versions of corporate organization charts showing Burford US, Burford UK, and Dundrod [ECF
  Nos. 323-6 – 323-9]; Al-Saleh’s assignment of judgment [ECF No. 337-6]; a redacted version of
  the Focus retention agreement whereby Hall started to work on the Al-Saleh case, filed by both
  parties [ECF Nos. 323-10, 324-14]; and testimony of Hall and Burford US corporate representative
  [ECF Nos. 323-1, 323-2, 324-15, 324-16, 337-2, 337-3, 340-10, and 340-11].


                                                     2
Case 9:18-cv-80748-RKA Document 362 Entered on FLSD Docket 09/30/2019 Page 3 of 7



  Chicago Tribune, 263 F.3d at 1313.4 The party seeking protection must show with specific
  demonstration the need for such protection. See, e.g., United States v. Garrett, 571 F.2d 1323,
  1326 (5th Cir. 1978) (“The burden is upon the movant to show the necessity of its issuance, which
  contemplates a particular and specific demonstration of fact as distinguished from stereotyped and
  conclusory statements.”); Deford v. Schmid Prods. Co., 120 F.R.D. 648, 653 (D. Md. 1987)
  (requiring party requesting a protective order to provide “specific demonstrations of fact,
  supported where possible by affidavits and concrete examples, rather than broad, conclusory
  allegations of potential harm”).5
         Here, Plaintiffs have not presented any “particular and specific demonstration” to support
  a seal order. For example, [ECF No. 249] is a memo written by Alex MacInnes-Ostrouch (“AMO
  memo”), which summarizes a meeting he attended with Hall, Dan Sargeant, Steve Roos, Ed Davis,
  and Charles Lichtman. The purpose of the meeting was to explore cooperation between HS3’s
  counterparties in two different litigations, the Mohammad Al-Saleh collection actions and the
  litigation between HS3 and the Sargeant family. But the AMO memo does not contain any “trade
  secret” or commercially sensitive information. The AMO memo is simply an account of non-
  privileged discussions between unrelated parties. Plaintiffs have sought to protect this type of
  information before under the rationale that “the methods and strategies Burford employs in
  judgment enforcement generally” would be revealed “by implication.” [ECF No. 227 at 3]. But,
  other than such “stereotyped and conclusory” allegations that courts have found insufficient to
  justify sealing, Plaintiffs provide no explanation about how the information is a trade secret.
         Indeed, the information in the AMO memo is almost entirely related to HS3. Any implied
  asset enforcement “strategies” in the memo are simply common sense. Further, Burford UK
  regularly publishes those type of “strategies by implication” publically.                 See, e.g.,
  https://www.worldfinance.com/wealth-management/settling-debts-show-all-your-assets
  Interview with Daniel Hall (May 13, 2015) at 2:21 (Hall states “you have to understand your


  4
    Thus, this Court denied a motion to seal where the plaintiff failed to show that the client list it
  sought to seal was treated as a trade secret. MSP Recovery Claims, 2017 WL 6622648 at *3.
  5
   Thus, this Court found trade secret protection appropriate where Proctor & Gamble submitted a
  detailed declaration establishing the commercial value of the information, and the competitive
  disadvantages of disclosure of proprietary research, protocols and methodologies. In re Denture
  Cream Products Liab. Litig., No. 09-2051, 2013 WL 214672, at *7 (S.D. Fla. Jan. 18, 2013)
  (citations omitted).


                                                   3
Case 9:18-cv-80748-RKA Document 362 Entered on FLSD Docket 09/30/2019 Page 4 of 7



  counterparty, you have to understand what is important to it” and “the challenge is typically
  understanding where the assets are how they’re structured and how one can then pursue them”).
         Moreover, all of the documents Plaintiffs seek to shield from public view, including the
  AMO memo, will likely be discussed in open Court during the October 31, 2019, hearing on
  various motions including the motions for summary judgment.              Thus, any “seal” of these
  documents presents significant logistical issues for counsel and for the Court and could require the
  courtroom to be closed. Dorsman v. Glazer, No. 03-22861, 2004 WL 1368866, at *1 (S.D. Fla.
  Mar. 10, 2004) (“Cases have been closed on rare occasions where, for example, disclosure of
  certain information would threaten national security or place an individual in grave physical
  danger.”).
         2. Filings That Should Be Refiled Unsealed with Appropriate Redactions.
         In connection with the above filings, some inadvertent references in the exhibits were made
  to Jane Doe 1, 2, or 3 using their actual names. The Court can and should protect the identity of
  these non-parties through appropriate redactions. See, e.g., Thomas v. Delmarva Power & Light
  Co., No. 15-433, 2016 WL 9685173, at *3 (D. Md. Dec. 12, 2016) (granting motion in employment
  discrimination action to redact names of non-party employee witnesses and comparators because
  their “identities . . . are not important to the disposition of this case” and there was a “compelling
  interest in protecting [their] privacy”); Am. Friends Servs. Comm. v. City & Cty. of Denver, No.
  02-740, 2004 WL 7334020, at *7-8 (D. Colo. Feb. 19, 2004) (redaction of identifying information
  of non-party individuals was appropriate because “[n]one of these individuals voluntarily joined
  the instant lawsuit, or, presumably, expected to be referenced in documents filed with this court,”
  and their privacy interests justified redaction).
         As this Court has previously recognized, the privacy interests of Jane Doe 1, 2, and 3 merit
  protection through appropriate redactions of their names and replacement with “Jane Doe 1/2/3.”
  See, e.g., [ECF No. 269] (granting Jane Doe 1 the right to proceed anonymously for purposes of
  moving to quash Plaintiffs’ subpoena for her testimony). Further, HS3 has already filed excerpts
  from the same depositions with appropriate redactions for these names. See, e.g., [ECF Nos. 323-
  40 (Deposition of E. Daniel Rivas); 325-2 (Deposition of Michael McGowan)].
         One such filing is [ECF No. 305], filed in connection with Plaintiffs’ response to Jane Doe
  1’s motion to quash Plaintiffs’ subpoena for her testimony [ECF No. 285]. This filing contains
  several documents Plaintiffs used to attempt to show Jane Doe 1’s testimony was necessary and



                                                      4
Case 9:18-cv-80748-RKA Document 362 Entered on FLSD Docket 09/30/2019 Page 5 of 7



  proper, but all references to Jane Doe 1 have been redacted. There is one additional reference to
  Jane Doe 2 that should be redacted, and once refiled with that redaction, this filing can be unsealed.
         Thus, the following filings6 should be refiled unsealed, with appropriate redactions to the
  names of Jane Doe 1, 2, or 3: ECF Nos. 324-3 (Deposition of HS3), 324-4 (Deposition of Dan
  Sargeant), 324-7 (Deposition of E. Daniel Rivas), 324-17 (Deposition of Bianca Beam), 324-18
  (Plaintiffs’ Ex. 24), 324-54 (McGowan’s Report), 324-55 (Exhibit A to McGowan’s Report); 337
  (the unredacted version of Plaintiffs’ response to HS3’s statement of material facts), and 305 (as
  noted above).
         3. Filings That Should Be Kept Under Seal.
         Rule 26(c) of the Federal Rules of Civil Procedure permits the Court to protect “a party or
  person from annoyance, embarrassment, oppression, or undue burden.” HS3 has filed several
  updates on his lead counsel’s medical condition [ECF Nos. 164, 238] in connection with motions
  to amend the trial schedule [ECF No. 161]. These are non-dispositive motions solely for case
  scheduling purposes to apprise the Court of information related to HS3’s lead counsel’s medical
  condition. Further, such private medication information if released could cause HS3’s lead counsel
  potential harm and is the sort of information, if not related to the merits of the case (e.g., personal
  injury case), that is routinely protected through sealed filings. See, e.g., Crouch v. City of
  Hyattsville, No. 09-2544, 2011 WL 13223694 (D. Md. Aug. 18, 2011) (sealing counsel’s medical
  records submitted in connection with an extension motion).


                                            CONCLUSION
         For the reasons stated above, the Court should order the unsealing of all exhibits to
  dispositive motions, the redactions of references to third parties Jane Doe 1, 2, or 3, and maintain
  the sealing as to the updates of HS3’s lead counsel’s medical condition.




  6
   The filings are denoted by their original filing number as opposed to the filing number when filed
  under seal, which is not available to the parties after filing.


                                                    5
Case 9:18-cv-80748-RKA Document 362 Entered on FLSD Docket 09/30/2019 Page 6 of 7



  Dated: September 30, 2019                 Respectfully submitted,



                                            /s/ Melissa B. Coffey

   Ryon M. McCabe                           Christopher M. Kise
   Fla. Bar No. 9075                        Fla. Bar No. 855545
   rmccabe@mccaberabin.com                  Melissa B. Coffey
   Adam T. Rabin                            Fla. Bar No. 84090
   Fla. Bar No. 985635                      Kathryn T. Williams
   arabin@mccaberabin.com                   Fla. Bar. No. 112191
   Lauren E. Johnson                        Joshua M. Hawkes
   Fla. Bar No. 112027                      Fla. Bar No. 112539
   ljohnson@mccaberabin.com                 FOLEY & LARDNER LLP
   MCCABE RABIN, P.A.                       106 East College Avenue, Suite 900
   1601 Forum Pl Ste. 201                   Tallahassee, FL 32301-7732
   West Palm Beach, FL 33401-8102           Tel: (850) 222-6100
   Office: 561-659-7878                     Fax: (850) 561-6475
                                            Email: ckise@foley.com
                                            Email: mcoffey@foley.com
                                            Email: jhawkes@foley.com

                                            Gregory W. Coleman
                                            Florida Bar No. 846831
                                            gcoleman@lawclc.com
                                            CRITTON, LUTTIER & COLEMAN, LLP
                                            303 Banyan Blvd., Suite 400
                                            West Palm Beach, FL 33401
                                            Telephone: (561) 842-2820
                                            Facsimile: (561) 844-6929
                                            Counsel for Defendant Harry Sargeant, III




                                        6
Case 9:18-cv-80748-RKA Document 362 Entered on FLSD Docket 09/30/2019 Page 7 of 7



                                  CERTIFICATE OF SERVICE

          I hereby certify that on September 30, 2019, I served the foregoing document electronically
  via the CM/ECF system on all parties identified on the attached Service List.

                                               By: /s/ Joshua M. Hawkes
                                                       Joshua M. Hawkes




                                          SERVICE LIST

   Derek T. Ho
   dho@kellogghansen.com
   Andrew E. Goldsmith
   agoldsmith@kellogghansen.com
   Jan E. Messerschmidt
   jmesserschmidt@kellogghansen.com
   Christine A. Bonomo
   cbonomo@kellogghansen.com
   Minsuk Han
   mhan@kellogghansen.com
   KELLOGG, HANSEN, TODD, FIGEL &
   FREDERICK: P.L.L.C
   1615 M Street, N.W., Suite 400
   Washington, DC 20036

   Samuel A. Danon
   sdanon@HuntonAK.com
   mplantada@huntonak.com
   Armando Cordoves, Jr
   acordoves@huntonak.com,
   avaldes@huntonak.com
   HUNTON ANDREWS KURTH LLP
   1111 Brickell Avenue, Suite 2500
   Miami, FL 33131
   Telephone: (305) 810-2510
   Facsimile: (305) 810-2460
   Attorneys for Plaintiffs




                                                  7
